 4:19-cv-03011-RGK-PRSE Doc # 23 Filed: 07/16/20 Page 1 of 2 - Page ID # 349




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

LIVIA M. SCOTTO,

                   Plaintiff,                              4:19CV3011

      vs.
                                                MEMORANDUM AND ORDER
WILLIAM J. MUNN, and             NELNET,
INC.,

                   Defendants.


       Plaintiff has filed a lengthy 77-page pleading which the court construes as a
motion. (Filing 22.) As with her previous post-judgment pleading (see filing 20),
Plaintiff’s pleading is unintelligible and difficult to decipher. Plaintiff again
appears to seek consolidation and/or reinstatement of several appeals from various
federal court cases filed in other districts and asks for the appointment of counsel.

       It is unclear whether Plaintiff seeks relief in this court or whether her
requests were intended for the Eighth Circuit Court of Appeals where her appeal of
this matter is currently pending. This court, however, lacks jurisdiction to entertain
Plaintiff’s requests. “Once a notice of appeal is filed, the district court is divested
of jurisdiction over matters on appeal. For example, while an appeal is pending,
the district court may not reexamine or supplement the order being appealed.”
State ex rel. Nixon v. Coeur D’Alene Tribe, 164 F.3d 1102, 1106–07 (8th Cir.
1999) (citations omitted). To the extent Plaintiff seeks some type of relief in this
court and the court may have jurisdiction, Plaintiff’s motion is denied.

      IT IS THEREFORE ORDERED:

      1.     Plaintiff’s pleading, construed as a motion (filing 22), is denied.
 4:19-cv-03011-RGK-PRSE Doc # 23 Filed: 07/16/20 Page 2 of 2 - Page ID # 350




      2.     The clerk of the court shall transmit Plaintiff’s motion (filing 22) and
a copy of this Memorandum and Order to the Eighth Circuit Court of Appeals as a
supplement to Plaintiff’s Notice of Appeal.

      Dated this 16th day of July, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
